TATE, Justice,
dissenting.
Gruesome photographs of the shaven corpse of the victim were admitted into evidence, although the defendant stipulated to identity of the victim. The photographs were introduced for the sole purpose of their shocking and prejudicial effect. State v. Gilmore, 332 So.2d 789 (La.1976) requires reversal.
In addition, borderline error was committed by the denial, under the allegations, of exculpatory evidence that a paraffin gun-firing detection test conducted on the defendant was negative. However, the issue may be reviewed by a post-conviction proceeding and thus does not require reversal.